Case 15-00549        Doc 43     Filed 04/16/19     Entered 04/16/19 12:53:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 00549
         Barbara A Harris-Lark

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/08/2015.

         2) The plan was confirmed on 04/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/03/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $29,782.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-00549             Doc 43         Filed 04/16/19    Entered 04/16/19 12:53:08                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $9,461.00
           Less amount refunded to debtor                                 $89.87

 NET RECEIPTS:                                                                                            $9,371.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,025.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $383.39
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,408.39

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acs/bank Of America                     Unsecured           0.00           NA              NA            0.00       0.00
 Allgate Financial Llc                   Unsecured         608.00           NA              NA            0.00       0.00
 Americollect Inc                        Unsecured           0.00           NA              NA            0.00       0.00
 Arnold Scott Harris                     Unsecured      1,080.00            NA              NA            0.00       0.00
 Ashro Lifestyle                         Unsecured         194.00        194.06          194.06          19.82       0.00
 Bank of America                         Unsecured      2,000.00            NA              NA            0.00       0.00
 Cda/pontiac                             Unsecured         315.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,000.00       3,918.60        3,918.60        400.25        0.00
 Comcast                                 Unsecured         450.00           NA              NA            0.00       0.00
 Debt Recovery Solutions                 Unsecured         514.00           NA              NA            0.00       0.00
 Dependon Collection Service             Unsecured         384.00           NA              NA            0.00       0.00
 Devon Financial Services Inc            Unsecured         600.00        260.25          260.25          26.58       0.00
 Dvra Billing                            Unsecured           0.00           NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured           0.00        626.86          626.86          64.03       0.00
 Express Cash Mart of Illinois LLC       Unsecured         500.00        300.00          300.00          30.64       0.00
 Ginnys/Swiss Colony Inc                 Unsecured         193.00           NA              NA            0.00       0.00
 Harvard Collection                      Unsecured     11,406.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority          836.58        441.03          441.03        441.03        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        388.92          388.92          39.72       0.00
 Illinois Title Loans                    Secured           400.00          0.00          400.00        400.00      21.07
 Internal Revenue Service                Unsecured           0.00      2,880.25        2,880.25        294.19        0.00
 Internal Revenue Service                Priority       2,000.00       1,922.81        1,922.81      1,922.81        0.00
 ispeedyloans                            Unsecured         500.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         317.00           NA              NA            0.00       0.00
 Monterey Financial Services             Unsecured           0.00      1,965.27        1,965.27        200.73        0.00
 Monterey Financial Services             Secured        1,365.89         763.55          763.55        763.55      39.44
 Monterey Financial Services             Unsecured           0.00        567.34          567.34          57.95       0.00
 Montgomery Ward                         Unsecured         174.00        174.84          174.84          17.86       0.00
 Osi Collect                             Unsecured         275.00           NA              NA            0.00       0.00
 Peoples Gas                             Unsecured          71.00           NA              NA            0.00       0.00
 Select Portfolio Servicing              Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-00549              Doc 43   Filed 04/16/19    Entered 04/16/19 12:53:08                Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                  Class    Scheduled        Asserted      Allowed         Paid          Paid
 SIR Finance Corporation            Unsecured           0.00        2,184.00      2,184.00        223.07         0.00
 SIR Finance Corporation            Unsecured      2,184.00         2,184.00      2,184.00           0.00        0.00
 South Shore Hospital               Unsecured         298.00             NA            NA            0.00        0.00
 U S Dept Of Ed/Fisl/Ch             Unsecured           0.00             NA            NA            0.00        0.00
 U S Dept Of Ed/Gsl/Atl             Unsecured           0.00             NA            NA            0.00        0.00
 US Celluar                         Unsecured         600.00             NA            NA            0.00        0.00
 Us Dept Of Ed/Glelsi               Unsecured           0.00             NA            NA            0.00        0.00
 US Dept Of Education               Unsecured           0.00             NA            NA            0.00        0.00
 Usdoe/glelsi                       Unsecured           0.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                  $0.00
       Mortgage Arrearage                                          $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                   $400.00            $400.00                 $21.07
       All Other Secured                                         $763.55            $763.55                 $39.44
 TOTAL SECURED:                                                $1,163.55          $1,163.55                 $60.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                   $0.00              $0.00                  $0.00
        All Other Priority                                     $2,363.84          $2,363.84                  $0.00
 TOTAL PRIORITY:                                               $2,363.84          $2,363.84                  $0.00

 GENERAL UNSECURED PAYMENTS:                               $15,644.39             $1,374.84                  $0.00


 Disbursements:

           Expenses of Administration                               $4,408.39
           Disbursements to Creditors                               $4,962.74

 TOTAL DISBURSEMENTS :                                                                               $9,371.13




UST Form 101-13-FR-S (9/1/2009)
Case 15-00549        Doc 43      Filed 04/16/19     Entered 04/16/19 12:53:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
